DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 06/03/2022.  These drawings are approved.

Claim Objections
Claims 16-18, and 22-26 are objected to because of the following informalities:  
Claims 16-18 and 26 are reciting the limitations that further limiting the cartridge.  However, the independent claim 13 identified the claimed invention as "A sleeve" and not the cartridge.  Therefore, claims 16-18 and 26 are not further limiting the claimed invention. 
Claim 22, line 1, the examiner suggests the applicant to change "claim 13 wherein" to -- claim 13, wherein --.
Claim 22 is ended with two periods.  Therefore, "the cartridge.." in line 2 should be -- the cartridge. --.
Claims 22-25, the examiner suggests the applicant to change "the sleeve" to -- the cartridge sleeve -- in order for the terminology to be consistent throughout the claims for clear understanding.  
Claim 23, line 1, the examiner suggests the applicant to change "claim 13 wherein" to -- claim 13, wherein --.
Claim 23, line 1, it seems that "configured to be be" should be -- configured to be --.  
Claim 23, line 2, it seems that "the a replacement cartridge" should be -- a replacement cartridge --.
Claim 24 is not ending with a period.  Therefore, "the sleeve" in line 3 should be -- the sleeve. --.
Claim 26, line 1, the examiner suggests the applicant to change "claim 13 wherein" to -- claim 13, wherein --.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13, line 1 recites the claimed invention to be "A sleeve".  But, line 2 recites, "a cartridge", which means that this cartridge is a part of the sleeve.  However, according to the present specification, the cartridge is a part of an electronic cigarette device and not a part of the sleeve of the claimed invention.  The cartridge is where the sleeve can be used, but not the part of the claimed invention itself.  
Claim 13, line 3 recites, "a grip on a glass".  It is not clear what this glass is and where this glass came from.  
Claim 20 recites the limitation "the user" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  The examiner suggests the applicant to change "the user" to -- a user --.  
Claim 21 recites the limitation "the cylinder" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  It seems that this cylinder is the cartridge.  If this is true, the examiner suggests the applicant to change "the cylinder" in line 1 to -- the cartridge --.
Claim 21 recites the limitation "the cylinder sleeve" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  It seems that this cylinder sleeve is the cartridge sleeve.  If this is true, the examiner suggests the applicant to change "the cylinder sleeve" in line 1 to -- the cartridge sleeve --.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 13-15, 17, 19-24, and 26 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Maimone (WO 2021/091910 A1).
Maimone discloses a sleeve 100, comprising: (claim 13) a cartridge 130; a cartridge sleeve 100 to connect to the cartridge 130 to provide a grip on a glass (see Paragraph [003], line 5); (claim 14) wherein the cartridge sleeve is formed from flexible material or (claim 15) from silicone rubber (see the abstract and Paragraphs [007] and [0024]); (claim 17) wherein the cartridge 130 being a tetrahydrocannabinol (THC) cartridge and other substances can be used (see Paragraph [0002]); (claim 19) wherein the cartridge sleeve 100 is removably connected to the cartridge 130; (claim 20) wherein the cartridge sleeve 100 includes a plurality of slots 120A, 120B to allow a user to view the cartridge 130; (claim 21) wherein the cylinder (cartridge 130) is formed from glass and the cylinder sleeve (cartridge sleeve 100) is configured to protect the cylinder from damage (see Paragraph [003]); (claim 23) wherein the cartridge sleeve 100 is configured to be removed and inserted to a replacement cartridge130 (see Paragraph [003]); (claim 24) wherein the slots 120A, 120B of the cartridge sleeve 100 are configured to allow the user to check the substance or fluid level in the cartridge 130 without removing the cartridge sleeve 100 (see Paragraph [005]); and (claim 26) wherein the cartridge 130 further includes a thread 132.
Regarding claim 22, Figure 11 of Maimone shows the sleeve 160 being wrapped around the cartridge 161.  Therefore, it is inherent that the sleeve 160 can be place on different sizes of the cartridge. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16, 18 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Maimone (WO 2021/091910 A1) in view of BACKGROUND OF THE INVENTION described in the present specification.
Claims 16 and 18 recite the cartridge being an oil cartridge or a cannabidiol (CBD) cartridge.  
Although, Maimone does not disclose the cartridge being an oil cartridge or a cannabidiol (CBD) cartridge, Maimone does disclose the cartridge being a tetrahydrocannabinol (THC) cartridge and other substances can be used (see Paragraph [0002]).  
Therefore, it is clear that the material used in the cartridge is not limited to the materials recited by claims 4 and 6, but many different materials are already known and other different materials can be used in the cartridge.  In conclusion, the material for the cartridge only deals with the use of preferred materials.  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the device taught by Maimone such that it would use any one of the materials taught by the instant invention because the device is not limited to just one material, but can be used with different materials.  It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. 

Regarding claim 25 reciting, "the sleeve has a tapered shape", although Maimone does not disclose the sleeve having a tapered shape, Maimone discloses the sleeves with many different shapes and sizes in the drawings.  Therefore, the sleeve having the tapered shape only deals with a designer's choice, which does not affect or change the main function of the sleeve, protecting the cartridge.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the sleeve taught by Mainone such that it would have a tapered shape as taught by the instant invention because the sleeve can have many different shapes and sizes without changing or affecting its main function, protecting a cartridge.  

Response to Arguments
Applicant's arguments filed on 06/03/2022 have been fully considered but they are not persuasive. 
The applicant argued that while Maimine has a filing date of November 3, 2020, the present applicant has a filing date of April 21, 2020.  Therefore, the applicant argued that Maimine is not a proper reference because it is not a valid prior art.
The examiner respectfully disagrees with the applicant because while the regular filing date of Maimine has later date than the filing date of the present application, the reference by Maimine has Priority Date of November 05, 2019 for a provisional application 62/931,070 filed in US, which is the effective filing date of the reference by Maimine and which is effectively filed before the effective filing date April 21, 2020 of the claimed invention.  Therefore, the reference by Maimine is a proper and valid reference.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAE MOON HYEON whose telephone number is (571) 272-2093. The examiner can normally be reached Monday-Friday, 9:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/hmh/Primary Examiner, Art Unit 2831                                                                                                                                                                                                        

/Hae Moon Hyeon/Primary Examiner, Art Unit 2831